Title: To James Madison from Tobias Lear, [January] 1813
From: Lear, Tobias
To: Madison, James


[January 1813]
On the 31st. Decr the Regency of this Kingdom presented to the Cortes General and Extraordinary what they termed an exposition of the conduct of the United States toward Spain before the revolution in Spain to the present time. This paper enters generally into the conduct adopted by the agent of the United States resident here, The possession of East Florida, the numerous incendiaries employed by the Executive of the United States in different parts of their American possessions, naming several, particularly a Doctor Robinson, The forces collecting near baton rouge, as intended to join the insurgents in mexico: but more particularly the correspondence of the Chavalier Onis, which exhibits many unfounded speculations, and false conclusions upon subjects that he is totally unacquainted with, or which he has viewed thro a false medium. The Regency concludes with saying that they should recommend a declaration of war instantly, if the actual circumstances of this kingdom did not forbid it, and the hope that clinton, the friend of onis and of Spain and her ally, would succeed to the President before, in which case the alternative would be unnecessary. This Paper was, in secret session, committed to a commission to report thereon. It is supposed no report will be made for some considerable time say two months. I am led to think that neither the british minister nor Lord Wellington had any thing to do in this affair, which I deem of too much importance not to make an attempt to communicate it.
 